                                                                            USDC SDNY
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                               DOC #:
 -------------------------------------------------------------- X           DATE FILED: 5/27/2021
 GEORGE AIRDAY,                                                 :
                                                                :
                                              Plaintiff,        :
                                                                :   14-CV-8065 (VEC)
                            -against-                           :
                                                                :        ORDER
                                                                :
 THE CITY OF NEW YORK and KEITH                                 :
 SCHWAM,                                                        :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties submitted Joint Proposed Jury Instructions (Dkt. 210) and

Proposed Verdict Sheets (Dkt. 212) in advance of trial;

        WHEREAS Plaintiff’s proposal for jury instructions on Municipal Liability would have

the Court instruct the jury that it must determine whether Defendant Schwam was a final

policymaking authority, see Dkt. 210 at 43;

        WHEREAS Plaintiff’s proposed verdict sheet similarly suggests that the Court direct the

jury to determine for itself whether Mr. Schwam was a final policymaking authority, see Dkt.

212 at 2;

        WHEREAS binding Supreme Court precedent holds that “[w]hether the official in

question possessed final policymaking authority is a legal question,” and that “[t]he matter of

whether the official is a final policymaker under state law is to be resolved by the trial judge

before the case is submitted to the jury,” Jeffes v. Barnes, 208 F.3d 49, 57 (2d Cir. 2000) (citing

Jett v. Dallas Indep. Sch. Dist., 491 U.S. 701, 737 (1989));

        WHEREAS Defendants did not object to either Plaintiff’s proposed jury instruction on

Municipal Liability or Plaintiff’s proposed verdict sheet; and


                                                   Page 1 of 2
       WHEREAS in briefing submitted prior to the first trial in this case, Plaintiff cited Jeffes

and argued that “[i]t is the role of the courts, not the jury, to determine whether the official in

question had final policymaking authority in the particular area involved,” Dkt. 137 at 5;

       IT IS HEREBY ORDERED that not later than Friday, May 28, 2021, at 12:00 p.m.,

both parties must submit a letter not to exceed three double-spaced pages explaining their

position on this issue. Plaintiff must specifically address its change of position from the first trial

in this action to the present trial. Defendants must specifically address whether they failed to

object to Plaintiff’s proposals because they have abandoned Second Circuit precedent as set out

in Jeffes and progeny or whether they are simply indifferent to whether the jury is correctly

charged on this issue.



SO ORDERED.
                                                           _____________________  _ _______
                                                       _________________________________
Date: May 27, 2021                                           VALERIE CAPRONI
                                                                        CAPRON    NI
      New York, NY                                         United States District Judge




                                             Page 2 of 2
